Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on April 29, 2022. Claims 1-3 and 5-8 have been amended. Claims 1-8 are pending.

Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claims 1-4, applicant amended the claims to overcome the USC 112 and USC 103 claim rejections set forth in the Non-Final Office dated on February 16, 2022. Furthermore, the cited prior art of record does not teach or fairly suggest a method for simulating an international commission on illumination (CIE) standard illuminant with a multi-channel light emitting diode (LED) wherein, along with the other claimed steps, a number of LEDs of each wavelength within the plurality of LEDs with n kinds of wavelengths is determined according to a relative radiant emittance of wavelength of the plurality of LEDs with n kinds of wavelengths within the standard illuminant of the wavelength complementary control channel within the spectral wavelength coverage of the CIE standard illuminant to be simulated and a radiant emittance of wavelength of LED of each wavelength within the plurality of LEDs with n kinds wavelength; the wavelength complementary control channel is formed by corresponding number of LEDs with n kinds of wavelengths, as recited in claim 1.
Regarding Claims 5-8, applicant amended the claims to overcome the USC 112 and USC 103 claim rejections set forth in the Non-Final Office dated on February 16, 2022. Furthermore, the cited prior art of record does not teach or fairly suggest an illumination system for simulating a CIE standard illuminant with a multi-channel LED wherein, along with the other claimed features, a number of LEDs of each wavelength within the plurality of LEDs with n kinds of wavelengths is determined according to a relative radiant emittance of wavelength of the plurality of LEDs with n kinds of wavelengths within the standard illuminant of the wavelength complementary control channel within the spectral wavelength coverage of the CIE standard illuminant to be simulated and a radiant emittance of wavelength of LED of each wavelength within the plurality of LEDs with n kinds wavelength; an anti-glare homogenize lens configured to achieve a required maximum illumination by arranging the main light source control channel, the wavelength complementary control channel and the color temperature adjustment control channel according to vertical distances between the anti-glare homogenize lens and the high-CRI LED, the plurality of LEDs with n kinds of wavelength and the LED and a ratio of the vertical distances to form a tightly spaced group, and replicating the group, as recited in claim 5.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844